UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB þ QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 001-15061 ATLANTIC BANCGROUP, INC. (Exact Name of small business issuer as specified in its charter) Florida 59-3543956 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1315 S. Third Street Jacksonville Beach, Florida32250 (Address of Principal Executive Offices) (904) 247-9494 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ýNO ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding as of November 7, 2007 Common Stock Common Stock – 1,247,516 Par Value $0.01 per share Transitional Small Business Format (check one):YES ¨NO ý ATLANTIC BANCGROUP, INC. AND SUBSIDIARY FORM 10-QSB - FOR THE QUARTER ENDED SEPTEMBER 30, 2007 INDEX PAGE NUMBER PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Financial Condition as of September 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Stockholders' Equity (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Controls and Procedures 23 PART II - OTHER INFORMATION 24 SIGNATURES 25 Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Per Share Data) September 30, 2007 December 31, (Unaudited) 2006 ASSETS Cash and due from banks $ 9,481 $ 6,566 Federal funds sold - 11,133 Total cash and cash equivalents 9,481 17,699 Investment securities, available-for-sale 26,715 29,805 Investment securities, held-to-maturity (market value of $15,482 in 2007 and $10,138 in 2006) 15,763 10,032 Restricted stock, at cost 746 735 Loans, net 193,556 176,109 Bank premises and equipment 3,840 3,960 Accrued interest receivable 1,569 1,223 Deferred income taxes 999 860 Investment in unconsolidated subsidiary 93 93 Cash surrender value of bank-owned life insurance 4,630 2,543 Other assets 788 438 TOTAL $ 258,180 $ 243,497 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing $ 29,184 $ 32,006 Interest-bearing 172,691 160,698 Total deposits 201,875 192,704 Short-term borrowings 30,900 26,921 Long-term borrowings 5,393 5,393 Accrued interest payable 308 279 Other liabilities 1,286 949 Total liabilities 239,762 226,246 Commitments and contingencies - - Stockholders' equity: Common stock 12 12 Additional paid-in capital 11,788 11,788 Retained earnings 6,866 5,734 Accumulated other comprehensive loss: Net unrealized holding losses on securities, available-for-sale (248 ) (283 ) Total stockholders' equity 18,418 17,251 TOTAL $ 258,180 $ 243,497 Book value per common share $ 14.76 $ 13.83 Common shares outstanding 1,247,516 1,247,516 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (Dollars in Thousands, Except Per Share Data) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest and fees on loans $ 3,881 $ 3,558 $ 11,390 $ 9,944 Investment income on investment securities and interest-bearing deposits in banks 320 332 984 954 Tax-exempt interest income on investment securities 171 89 427 232 Interest on federal funds sold 22 85 216 216 Total interest income 4,394 4,064 13,017 11,346 Interest on deposits 2,100 1,708 6,210 4,585 Short-term borrowings 235 222 639 640 Long-term borrowings 73 71 217 215 Total interest expense 2,408 2,001 7,066 5,440 Net interest income before provision for loan losses 1,986 2,063 5,951 5,906 Provision for loan losses 410 48 472 144 Net interest income after provision for loan losses 1,576 2,015 5,479 5,762 Noninterest income: Fees and service charges on deposit accounts 150 166 469 461 Other fee income for banking services 50 61 153 141 Mortgage banking fees 12 23 52 84 Income from bank-owned life insurance 44 27 99 79 Dividends from restricted stock 8 8 25 21 Dividends from unconsolidated subsidiary 1 1 4 4 Other income 8 7 20 16 Total noninterest income 273 293 822 806 Noninterest expenses: Salaries and employee benefits 800 742 2,342 2,187 Expenses of bank premises and fixed assets 286 289 851 876 Other operating expenses 574 486 1,596 1,420 Total noninterest expenses 1,660 1,517 4,789 4,483 Income before provision for income taxes 189 791 1,512 2,085 Provision for income taxes (12 ) 255 380 677 Net income 201 536 1,132 1,408 Other comprehensive income, net of income taxes: Unrealized holding gains arising during period 241 377 35 17 Comprehensive income $ 442 $ 913 $ 1,167 $ 1,425 Earnings per common share Basic $ 0.16 $ 0.43 $ 0.91 $ 1.13 Diluted $ 0.16 $ 0.43 $ 0.91 $ 1.13 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in Thousands) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Cash flows from operating activities: Net income $ 201 $ 536 $ 1,132 $ 1,408 Provision for loan losses 410 48 472 144 Depreciation and amortization 79 89 238 266 Net premium amortization and discount accretion (7 ) 8 (21 ) 34 Net change in other assets and liabilities (86 ) 955 (608 ) (264 ) Net cash provided by operating activities 597 1,636 1,213 1,588 Cash flows from investing activities: Net (increase) decrease in: Investment securities 1,093 (3,470 ) (2,544 ) (1,095 ) Loans (12,837 ) (6,145 ) (17,919 ) (21,639 ) Purchase of bank-owned life insurance for salary continuation plan - - (2,000 ) - Purchases of bank premises and equipment, net (14 ) (24 ) (118 ) (110 ) Net cash usedin investing activities (11,758 ) (9,639 ) (22,581 ) (22,844 ) Cash flows from financing activities: Net increase (decrease) in deposits (5,677 ) 5,572 9,171 20,593 Net increase (decrease) in other borrowings 7,131 (2,353 ) 3,979 (1,971 ) Net cash provided by financing activities 1,454 3,219 13,150 18,622 Net decrease in cash and cash equivalents (9,707 ) (4,784 ) (8,218 ) (2,634 ) Cash and cash equivalents at beginning of period 19,188 17,137 17,699 14,987 Cash and cash equivalents at end of period $ 9,481 $ 12,353 $ 9,481 $ 12,353 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) (Dollars In Thousands) Net Unrealized Holding Gains (Losses) on Additional Securities Total Common Stock Paid-in Retained Available- Stockholders' Shares Amount Capital Earnings for-Sale Equity Balance, December 31, 2006 1,247,516 $ 12 $ 11,788 $ 5,734 $ (283 ) $ 17,251 Comprehensive income: Net income for the quarter - - - 460 - Net change in unrealized holding gains on securities available-for-sale - 47 Total comprehensive income - 507 Balance, March 31, 2007 1,247,516 12 11,788 6,194 (236 ) 17,758 Comprehensive income: Net income for the quarter - - - 471 - Net change in unrealized holding losses on securities available-for-sale - (253 ) Total comprehensive income - 218 Balance, June 30, 2007 1,247,516 12 11,788 6,665 (489 ) 17,976 Comprehensive income: Net income for the quarter - - - 201 - Net change in unrealized holdinggains on securities available-for-sale - 241 Total comprehensive income - 442 Balance, September 30, 2007 1,247,516 $ 12 $ 11,788 $ 6,866 $ (248 ) $ 18,418 The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES Atlantic BancGroup, Inc. (the “Holding Company”) is a bank holding company registered with the Federal Reserve and owns 100% of the outstanding stock of Oceanside Bank (“Oceanside”).Oceanside is a state-chartered commercial bank, which opened July 21, 1997.Oceanside’s deposits are insured by the Federal Deposit Insurance Corporation.The Holding Company’s primary business activity is the operation of Oceanside, and it operates in only one reportable industry segment, banking.Collectively, the entities are referred to as “Atlantic.”References to Atlantic and Oceanside throughout these condensed consolidated financial statements are made using the first-person notations of “we,” “our,” and “us.” The accompanying condensed consolidated financial statements include the accounts of the Holding Company and its wholly-owned subsidiary, Oceanside.All significant intercompany accounts and transactions have been eliminated in consolidation. The accounting and reporting policies of Atlantic conform with accounting principles generally accepted in the United States of America and to general practices within the banking industry. Our condensed consolidated financial statements for the three and nine months ended September 30, 2007 and 2006, have not been audited and do not include information or footnotes necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.In management’s opinion, the accompanying condensed consolidated financial statements contain all adjustments, which are of a normal recurring nature, necessary for a fair presentation.Our results of operations for the interim periods are not necessarily indicative of the results that may be expected for an entire year. The accounting policies followed by us are set forth in the consolidated financial statements for the year ended December 31, 2006, and are incorporated herein by reference. Oceanside provides a wide range of banking services to individual and corporate customers primarily in Duval County and St. Johns County, Florida.We are subject to regulations of certain federal and state regulatory agencies and, accordingly, we are examined by those agencies.As a consequence of the extensive regulation of commercial banking activities, our business is particularly susceptible to being affected by federal and state legislation and regulations. Use of Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and valuation of foreclosed assets. The determination of the adequacy of the allowance for loan losses is based on estimates that may be affected by significant changes in the economic environment and market conditions.In connection with the determination of the estimated losses on loans, management obtains independent appraisals for significant collateral. Our loans are generally secured by specific items of collateral including real property, consumer assets, and business assets.Although we have a diversified loan portfolio, a substantial portion of our debtors’ ability to honor their contracts is dependent on local, state, and national economic conditions that may affect the value of the underlying collateral or the income of the debtor. While management uses available information to recognize losses on loans, further reductions in the carrying amounts of loans may be necessary based on changes in economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review the estimated losses on loans.Such agencies may require us to recognize additional losses based on their judgments about information available to them at the time of their examination. - 7 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES (Continued) Fair Value of Financial Instruments - Financial instruments consist of cash, due from banks, federal funds sold, investment securities, loans receivable, accrued interest receivable, deposits, other borrowings, accrued interest payable, and off-balance sheet commitments such as commitments to extend credit and standby letters of credit.On an interim basis, we consider the cost of providing estimated fair values by each class of financial instrument to exceed the benefits derived. Reclassifications - Certain amounts in the prior periods have been reclassified to conform to the presentation for the current period. Recent Accounting Pronouncements-In March 2006, the FASB issued Statement of Financial Accounting Standards No. 156, Accounting forServicingFinancialAssets, an amendment of SFAS No. 140 (“SFAS 156”).This statement amends SFAS 140 to require that all separately recognized servicing assets and liabilities be initially measured at fair value, if practical.The effective date of this statement is as of the beginning of its first fiscal year that begins after September 15, 2006; however, early adoption is permitted as of the beginning of any fiscal year, provided the entity has not issued financial statements for the interim period.The initial recognition and measurement of servicing assets and servicing liabilities are required to be applied prospectively to transactions occurring after the effective date.The adoption of SFAS 156 did not have a material impact on Atlantic’s financial position, results of operations, or liquidity. In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109, Accounting for Income Taxes.FIN 48 prescribes a recognition threshold and measurement attributable for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transitions.FIN 48 is effective for fiscal years beginning after December 15, 2006.Atlantic will adopt FIN 48 for the year beginning January 1, 2007.The adoption of FIN 48 did not have a material impact on Atlantic’s financial position, results of operations, or liquidity. In September, 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”).This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.Accordingly, this statement does not require any new fair value measurements.However, for some entities, the application of this statement will change current practice.In developing this statement, the FASB considered the need for increased consistency and comparability in fair value measurements and for expanded disclosures about fair value measurements.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The adoption of SFAS 157 is not expected to materially impact Atlantic’s financial position, results of operations, or liquidity. In March 2007, the EITF reached a final consensus on Issue 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements (“EITF 06-10”).EITF 06-10 stipulates that a liability should be recognized for a postretirement benefit obligation associated with a collateral assignment arrangement if, on the basis of the substantive agreement with the employee, the employer has agreed to maintain a life insurance policy during the postretirement period or provide a death benefit.The employer also must recognize and measure the associated asset on the basis of the terms of the collateral assignment arrangement.The consensus is effective for fiscal years beginning after December 15, 2007.Entities will have the option of applying the provisions of EITF 06-10 as a cumulative effect adjustment to the opening balance of retained earnings or retrospectively to all prior periods.EITF 06-10 is not expected to have a material impact on Atlantic’s financial position, results of operations, or liquidity. - 8 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES (Continued) In September 2006, the SEC issued Staff Accounting Bulletin No. 108 (“SAB 108”).SAB 108 provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a potential current year misstatement.Prior to SAB 108, companies might evaluate the materiality of financial statement misstatements using either the income statement or balance sheet approach, with the income statement approach focusing on new misstatements added in the current year, and the balance sheet approach focusing on the cumulative amount of misstatement present in a company’s balance sheet.Misstatements that would be material under one approach could be viewed as immaterial under another approach, and not be corrected.SAB 108 now requires that companies view financial statement misstatements as material if they are material according to either the income statement or balance sheet approach.Management has analyzed SAB 108 and determined that upon adoption it will have no impact on Atlantic’s reported results of operations or financial conditions. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No. 115 (“SFAS 159”). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments.SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS 157.Atlantic has not completed its evaluation of this statement; however, the initial assessment is that adoption will not materially impact its financial position, results of operations, or liquidity. In June 2007, the FASB ratified an Emerging Issues Task Force (EITF) consensus regarding Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards, which becomes effective for Atlantic January 1, 2008.Management has not completed its review of this guidance, but expects the effect upon implementation will not materially impact Atlantic’s financial position, results of operations, or liquidity. Also, recently, the FASB has issued several proposals to amend, supersede, or interpret existing accounting standards, which may impact Atlantic’s consolidated financial statements at a later date: · Proposed amendment to SFAS 128, Earnings per Share; · Proposed replacement of SFAS 141 regarding Business Combinations; and · Proposed replacement of Accounting Research Bulletin No. 151 regarding Consolidated Financial Statements, Including Accounting and Reporting for Noncontrolling Interests. A variety of proposed or otherwise potential accounting standards are currently under study by standard-setting organizations and various regulatory agencies.Because of the tentative and preliminary nature of these proposed standards, management has not determined whether implementation of such proposed standards would be material to Atlantic’s consolidated financial statements. - 9 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 2 - COMPUTATION OF PER SHARE EARNINGS Basic earnings per share (“EPS”) amounts are computed by dividing net earnings by the weighted average number of common shares outstanding for the three and nine months ended September 30, 2007 and 2006.Diluted EPS are computed by dividing net earnings by the weighted average number of shares and all dilutive potential shares outstanding during the period.We have no dilutive potential shares outstanding for 2007 or 2006.The following information was used in the computation of EPS on both a basic and diluted basis for the three and nine months ended September 30, 2007 and 2006 (dollars and number of shares in thousands): Three Months Ended September 30, 2007 2006 Basic and diluted EPS computation: Numerator - Net income $ 201 $ 536 Denominator - Weighted average shares outstanding (rounded) 1,248 1,248 Basic and diluted EPS $ 0.16 $ 0.43 Nine Months Ended September 30, 2007 2006 Basic and diluted EPS computation: Numerator - Net income $ 1,132 $ 1,408 Denominator - Weighted average shares outstanding (rounded) 1,248 1,248 Basic and diluted EPS $ 0.91 $ 1.13 NOTE 3 - INVESTMENT SECURITIES The amortized cost and estimated fair value of instruments in debt and equity securities are as follows (dollars in thousands): September 30, 2007 December 31, 2006 Gross Gross Gross Gross Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains Losses Value Cost Gains Losses Value Available-for-sale U.S. Government-sponsored agency securities $ 2,983 $ 7 $ (38 ) $ 2,952 $ 1,000 $ 7 $ - $ 1,007 Mortgage-backed securities 24,128 9 (374 ) 23,763 29,259 24 (485 ) 28,798 27,111 16 (412 ) 26,715 30,259 31 (485 ) 29,805 Held-to-maturity State, county and municipal bonds 15,763 110 (391 ) 15,482 10,032 144 (38 ) 10,138 Total investment securities $ 42,874 $ 126 $ (803 ) $ 42,197 $ 40,291 $ 175 $ (523 ) $ 39,943 Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, and (iii) the intent and ability of Atlantic to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. The unrealized losses on investment securities available-for-sale were caused by interest rate changes. It is expected that the securities would not be settled at a price less than the par value of the investments.Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because we have the ability and intent to hold these investments until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired.Temporary decreases in fair value of securities available-for-sale at September 30, 2007, of - 10 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 3 - INVESTMENT SECURITIES (Continued) $396,000 (less deferred income taxes of $148,000) are regarded as an adjustment to stockholders' equity totaling $248,000.The estimated fair value of securities is determined on the basis of market quotations. At September 30, 2007, securities with an amortized cost of $868,000 and fair value of $903,000 were pledged to secure deposits of public funds from the State of Florida and treasury tax and loan deposits with the Federal Reserve. At September 30, 2007, securities were sold under an agreement to repurchase with a fair value of $16.3 million, which effectively collateralizes overnight customer repurchase agreements totaling $16.3 million. There were no securities of a single issuer, which are non-governmental or non-government sponsored, that exceeded 10% of stockholders’ equity at September 30, 2007. NOTE 4 - LOANS Loans consisted of (dollars in thousands): September 30, December 31, 2007 2006 Real estate loans: Construction, land development, and other land $ 53,214 $ 51,598 1-4 family residential 43,157 38,018 Multifamily residential 1,797 2,489 Commercial 82,357 68,588 180,525 160,693 Commercial loans 9,700 11,214 Consumer and other loans 5,435 5,828 Total loan portfolio 195,660 177,735 Less, deferred fees (41 ) (27 ) Less, allowance for loan losses (2,063 ) (1,599 ) Loans, net $ 193,556 $ 176,109 NOTE 5 - ALLOWANCE FOR LOAN LOSSES Our Board of Directors monitors the loan portfolio quarterly in order to enable it to evaluate the adequacy of the allowance for loan losses.We maintain the allowance for loan losses at a level that we believe to be sufficient to absorb probable losses inherent in the loan portfolio.Activity in the allowance for loan losses follows (dollars in thousands): For the Nine For the Twelve Months Ended Months Ended September 30, 2007 December 31, 2006 Balance, beginning of period $ 1,599 $ 1,552 Provisions charged to operating expenses 472 194 Loans, charged-off (21 ) (181 ) Recoveries 13 34 Balance, end of period $ 2,063 $ 1,599 We had three loans totaling $1,781,000 at September 30, 2007, categorized as nonaccrual, and one loan totaling $53,000 categorized as nonaccrual at December 31, 2006. - 11 - Index ATLANTIC BANCGROUP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 6 - OTHER BORROWINGS A summary follows (dollars in thousands): September 30, December 31, 2007 2006 Customer repurchase agreements $ 16,320 $ 26,921 Federal funds purchased 14,580 - $ 30,900 $ 26,921 FHLB of Atlanta advances $ 2,300 $ 2,300 Junior subordinated debentures 3,093 3,093 Total other borrowings $ 5,393 $ 5,393 NOTE 7 - FINANCIAL INSTRUMENTS WITH OFF-BALANCE SHEET RISK We are a party to credit-related financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of our customers.These financial instruments include commitments to extend credit, standby letters of credit, and commercial letters of credit.Those instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the statements of financial condition.Our exposure to credit loss is represented by the contractual amount of these commitments.We follow the same credit policies in making commitments as we do for on-balance sheet instruments.Financial instruments at September 30, 2007, consisted of commitments to extend credit approximating $29.3 million and standby letters of credit of $2.6 million. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.The commitments for equity lines of credit may expire without being drawn upon.Therefore, the total commitment amounts do not necessarily represent future cash requirements.The amount of collateral obtained, if it is deemed necessary by us, is based on our credit evaluation of the customer. NOTE 8 - REGULATORY CAPITAL Oceanside is required to maintain certain minimum regulatory capital requirements.The following is a summary at September 30, 2007, of the regulatory capital requirements and actual capital on a percentage basis for Oceanside: Regulatory Actual Requirement Total capital ratio to risk-weighted assets 10.40 % 8.00 % Tier 1 capital ratio to risk-weighted assets 9.50 % 4.00 % Tier 1 capital to average assets 8.77 % 4.00 % Effective March 30, 2006, the Federal Reserve raised the threshold for reporting risk-based capital ratios for a Small Bank Holding Company from $150 million to $500 million.Accordingly, we do not calculate or report risk-based capital ratios for the Holding Company. - 12 - Index ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Commercial Banking Operations.Atlantic, through its wholly-owned subsidiary, Oceanside, conducts commercial banking business consisting of attracting deposits and applying those funds to the origination of commercial, consumer, and real estate loans (including commercial loans collateralized by real estate) and purchases of investments.Our profitability depends primarily on net interest income, which is the difference between interest income generated from interest-earning assets (principally loans, investments, and federal funds sold), less the interest expense incurred on interest-bearing liabilities (customer deposits and borrowed funds).Net interest income is affected by the relative amounts of interest-earning assets and interest-bearing liabilities, and the interest rate earned and paid on these balances.Net interest income is dependent upon Oceanside’s interest-rate spread, which is the difference between the average yield earned on its interest-earning assets and the average rate paid on its interest-bearing liabilities.When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income.The interest rate spread is impacted by interest rates, deposit flows, and loan demand. Additionally, and to a lesser extent, our profitability is affected by such factors as the level of noninterest income and expenses, the provision for loan losses, and the effective income tax rate. Noninterest income consists primarily of service fees on deposit accounts and mortgage banking fees. Noninterest expense consists of compensation and employee benefits, occupancy and equipment expenses, deposit insurance premiums paid to the FDIC, and other operating expenses. Our corporate offices are located at 1315 South Third Street, Jacksonville Beach, Florida.This location is also our main banking office for Oceanside, which opened July 21, 1997, as a state-chartered banking organization.We also operate branch offices located at 560 Atlantic Boulevard, Neptune Beach, Florida, 13799 Beach Boulevard, and 1790 Kernan Boulevard South, Jacksonville, Florida. Forward-looking Statements When used in this Form 10-QSB, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are subject to certain risks and uncertainties including changes in economic conditions in our market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in our market area and competition, that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as to the date made.We advise readers that the factors listed above, as well as others, could affect our financial performance and could cause our actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions, which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. Future Accounting Requirements There are currently no pronouncements issued or that are scheduled for implementation during 2007 that are expected to have any significant impact on our accounting policies. Impact of Inflation The consolidated financial statements and related data presented herein have been prepared in accordance with generally accepted accounting principles, which require the measurements of financial position and operating results in terms of historical dollars, without considering changes in the relative purchasing power of money over time due to inflation.Unlike most industrial companies, substantially all of our assets and liabilities are monetary in nature.As a result, interest rates have a more significant impact on our performance than the effects of general levels of inflation.Interest rates do not necessarily move in the same direction or in the same magnitude as the prices of goods and services, since such prices are affected by inflation to a larger extent than interest rates.As discussed previously, we seek to manage the relationships between interest-sensitive assets and liabilities in order to protect against wide interest rate fluctuations, including those resulting from inflation. - 13 - Index Critical Accounting Policies Our accounting and reporting policies are in accordance with U.S. generally accepted accounting principles (“GAAP”), and they conform to general practices within the banking industry.We use a significant amount of judgment and estimates based on assumptions for which the actual results are uncertain when we make the estimations.We have identified our policy covering the allowance for loan losses as being particularly sensitive in terms of judgments and the extent to which significant estimates are used.For more information on this critical accounting policy, please refer to our 2006 Annual Report on Form 10-KSB. Results of Operations Our net income for the three and nine months ended September 30, 2007, was $201,000 and $1,132,000, respectively, as compared with $536,000 and $1,408,000, respectively, reported in the same periods of 2006.Average earning assets increased 10.4% in the first nine months of 2007 over the 2006 levels for the same period.An overview of the more significant matters affecting our results of operations follows: · Average loans grew at a pace of 9.7% and 10.8% for the three and nine months ended September 30, 2007, respectively, over the same periods of 2006.With the growth in average deposits of 8.4% and 11.9%, respectively, we were able to fund the increased loan demand. · With the double-digit growth in average earning assets, we grew our net interest income (before provision for loan losses) $45,000, or 0.8% for the nine months ended September 30, 2007, over the same period in 2006.Net interest income decreased by $77,000, or 3.7%, for the three months ended September 30, 2007, over the same period in 2006, due to a change in the mix of deposits and an increase in interest rates, which was partially offset by higher interest on earning assets. · Total noninterest expenses increased $143,000 and $306,000, or 9.4% and 6.8%, for the three and nine months ended September 30, 2007, respectively, over the same periods in 2006.This compares with the growth in earning assets of 8.1% and 10.4% for the same periods. Financial Condition The following table shows selected ratios for the periods ended or at the dates indicated (annualized for the three and nine months ended September 30, 2007): Three Months Nine Months Year Ended Ended Ended December 31, September 30, 2007 September 30, 2007 2006 Return on average assets 0.32% 0.62% 0.85% Return on average equity 4.35% 8.46% 11.96% Interest-rate spread 2.86% 2.87% 3.10% Net interest margin 3.57% 3.61% 3.84% Noninterest expenses to average assets 2.67% 2.62% 2.65% Liquidity and Capital Resources Liquidity Management.Liquidity management involves monitoring the sources and uses of funds in order to meet our day-to-day cash flow requirements while maximizing profits.Liquidity represents the ability of a company to convert assets into cash or cash equivalents without significant loss and to raise additional funds by increasing liabilities.Liquidity management is made more complicated because different statements of financial condition components are subject to varying degrees of management control.For example, the timing of maturities of the investment portfolio is very predictable and subject to a high degree of control at the time investment decisions are made.However, net deposit inflows and outflows are far less predictable and are not subject to the same degree of control. Asset liquidity is provided by cash and assets that are readily marketable, which can be pledged, or which will mature in the near future.Liability liquidity is provided by access to core funding sources, principally the ability to generate customer deposits in our market area.In addition, liability liquidity is provided through the ability to borrow against approved lines of credit (federal funds purchased) from correspondent banks and to borrow on a secured basis through securities sold under agreements to repurchase. - 14 - Index We expect to meet our liquidity needs with: · Available cash, including both interest and noninterest-bearing balances, and federal funds sold ,which totaled $9.5 million at September 30, 2007; · The repayment of loans, which include loans with a remaining maturity of one year or less (excluding those in nonaccrual status) totaling $58.4 million; · Proceeds of unpledged securities available-for-sale and principal repayments from mortgage-backed securities; · Growth in deposits; and, · If necessary, borrowing against approved lines of credit and other alternative funding strategies. Short-Term Investments.Short-term investments, which consist of federal funds sold and interest-bearing deposits, were $-0- at September 30, 2007, as compared to $11.1 million at December 31, 2006.These funds are a primary source of our liquidity and are generally invested in an earning capacity on an overnight basis.We regularly review our liquidity position and have implemented internal policies that establish guidelines for sources of asset-based liquidity and limit the total amount of purchased funds used to support the statement of financial condition and funding from non-core sources. Deposits and Other Sources of Funds.In addition to deposits, the sources of funds available for lending and other business purposes include loan repayments, loan sales, securities sold under agreements to repurchase, and advances under approved borrowings from the Federal Home Loan Bank of Atlanta.Loan repayments are a relatively stable source of funds, while deposit inflows and outflows are influenced significantly by general interest rates and money market conditions.Borrowings may be used on a short-term basis to compensate for reductions in other sources, such as deposits at less than projected levels. Core Deposits.Core deposits, which exclude certificates of deposit of $100,000 or more, provide a relatively stable funding source for our loan portfolio and other earning assets.We had core deposits totaling $144.7 million at September 30, 2007, and $146.6 million at December 31, 2006, a decrease of 1.3%.We anticipate that a stable base of deposits will be our primary source of funding to meet both short-term and long-term liquidity needs in the future. Customers with large certificates of deposit tend to be extremely sensitive to interest rate levels, making these deposits less reliable sources of funding for liquidity planning purposes than core deposits.Some financial institutions acquire funds in part through large certificates of deposit obtained through brokers.These brokered deposits are generally expensive and are unreliable as long-term funding sources. We use our resources principally to fund existing and continuing loan commitments and to purchase investment securities.At September 30, 2007, we had commitments to originate loans totaling $29.3 million, and had issued, but unused, standby letters of credit of $2.6 million for the same period.In addition, scheduled maturities of certificates of deposit during the twelve months following September 30, 2007, total $94.0 million.We believe that adequate resources exist to fund all our anticipated commitments, and, if so desired, that we can adjust the rates and terms on certificates of deposit and other deposit accounts to retain deposits in a changing interest rate environment. Capital.We are subject to various regulatory capital requirements administered by the federal and state banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on our financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective actions, we must meet specific capital guidelines that involve quantitative measures of our assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices.The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors.FDIC’s Prompt Corrective Action regulations are not applicable to bank holding companies. Quantitative measures established by regulation to ensure capital adequacy require us to maintain minimum amounts and ratios (set forth in the following table) of total and Tier 1 capital to risk-weighted assets and of Tier 1 capital to average assets (as defined in the regulations).Management believes, as of September 30, 2007, that we met all minimum capital adequacy requirements to which we are subject. - 15 - Index As of the most recent reporting period for the quarter ended September 30, 2007, Oceanside’s ratios exceeded the minimum levels for the well-capitalized category.An institution must maintain minimum total risk-based, Tier 1 risk-based, and Tier 1 leverage ratios as set forth in the following tables.At September 30, 2007, Oceanside’s actual capital amounts and percentages are presented in the following table (dollars in thousands): Actual Minimum(1) Well-Capitalized(2) Amount % Amount % Amount % Total capital to risk-weighted assets $ 23,712 10.40 % $ 18,232 8.00 % $ 22,790 10.00 % Tier 1 capital to risk-weighted assets $ 21,649 9.50 % $ 9,116 4.00 % $ 13,674 6.00 % Tier 1 capital to average assets $ 21,649 8.77 % $ 9,872 4.00 % $ 12,340 5.00 % (1)The minimum required for adequately capitalized purposes. (2)To be "well-capitalized" under the FDIC's Prompt Corrective Action regulations for banks. There are no conditions or events since September 30, 2007, that management believes have changed Oceanside’s category. Asset Quality We have developed policies and procedures for evaluating the overall quality of our credit portfolio and the timely identification of potential problem loans.Our judgment as to the adequacy of the allowance is based upon a number of assumptions about future events that we believe to be reasonable, but which may or may not be valid.Thus, there can be no assurance that charge-offs in future periods will not exceed the allowance for loan losses or that additional increases in the loan loss allowance will not be required. Asset Classification.Commercial banks are required to review and, when appropriate, classify their assets on a regular basis.The State of Florida and the FDIC have the authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets: substandard, doubtful, and loss. Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected.Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions, and values questionable, and there is a high possibility of loss.An asset classified as loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.If an asset or portion thereof is classified as loss, the insured institution establishes a specific reserve for the full amount of the portion of the asset classified as loss.All or a portion of general loss allowances established to cover possible losses related to assets classified as substandard or doubtful may be included in determining an institution's regulatory capital, while specific valuation allowances for loan losses generally do not qualify as regulatory capital.Assets that do not warrant classification in the aforementioned categories, but possess weaknesses, are classified by us as special mention and monitored. At September 30, 2007, we had fourteen loan relationships totaling approximately $5.2 million classified as substandard and four loan relationships totaling approximately $3.6 million classified as doubtful.We had no loans classified as loss at September 30, 2007.The largest substandard loan relationship at September 30, 2007, totaled $3.5 million, which management believed was well-secured.The largest doubtful loan relationship at September 30, 2007, totaled $1.7 million for which management had provided a specific reserve of $387,000. Allowance for Loan Losses.The allowance for loan losses is established through a provision for loan losses charged against income.Loans are charged against the allowance when we believe that the collectibility of principal is unlikely.The provision is an estimated amount that we believe will be adequate to absorb probable losses inherent in the loan portfolio based on evaluations of its collectibility.The evaluations take into consideration such factors as changes in the nature and volume of the portfolio, overall portfolio quality, specific problem loans and commitments, and current anticipated economic conditions that may affect the borrower's ability to pay.While we use the best information available to recognize losses on loans, future additions to the provision may be necessary based on changes in economic conditions. - 16 - Index A summary of balances in the allowance for loan losses and key ratios follows (dollars in thousands): For the Nine For the Twelve Months Ended Months Ended September 30, 2007 December 31, 2006 End of period loans (net of deferred fees) $ 195,619 $ 177,708 End of period allowance for loan losses $ 2,063 $ 1,599 % of allowance for loan losses to total loans 1.05 % 0.90 % Average loans for the period $ 183,276 $ 167,883 Net charge-offs as a percentage of average loans for the period (annualized for 2007) 0.01 % 0.09 % Nonperforming assets: Nonaccrual loans $ 1,781 $ 53 Loans past due 90 days or more and still accruing (*) 3,710 - Foreclosed real estate - - Other repossessed assets - - $ 5,491 $ 53 Nonperforming assets to period end loans 2.81 % 0.03 % Nonperforming assets to period end total assets 2.13 % 0.02 % (*) One loan relationship that comprises $3.5 million of this total is classified substandard but believed to be well-secured and in process of collection. Interest Rate Risk Our asset base is exposed to risk including the risk resulting from changes in interest rates and changes in the timing of cash flows.We monitor the effect of such risks by considering the mismatch of the maturities of our assets and liabilities in the current interest rate environment and the sensitivity of assets and liabilities to changes in interest rates.We have considered the effect of significant increases and decreases in interest rates and believe such changes, if they occurred, would be manageable, and would not affect our ability to hold our assets as planned.However, we would be exposed to significant market risk in the event of significant and prolonged interest rate changes. Quantitative and Qualitative Disclosures about Market Risk Market risk is the risk of loss from adverse changes in market prices and rates.Our market risk arises primarily from interest rate risk inherent in our lending and deposit-taking activities.We have little or no risk related to trading accounts, commodities or foreign exchange. We do not engage in trading or hedging activities and do not invest in interest-rate derivatives or enter into interest- rate swaps.We actively monitor and manage interest-rate risk exposure.The primary objective in managing interest-rate risk is to limit, within established guidelines, the adverse impact of changes in interest rates on our net interest income and capital, while adjusting our asset-liability structure to obtain the maximum yield-cost spread on that structure.We rely primarily on the asset-liability structure to control interest-rate risk.However, a sudden and substantial change in interest rates could adversely impact our earnings, to the extent that the interest rates borne by assets and liabilities do not change at the same speed, to the same extent, or on the same basis.There have been no significant changes in our market risk exposure since December 31, 2006. - 17 - Index Average Balances, Income and Expenses, and Rates The following table depicts, for the periods indicated, certain information related to our average statements of financial condition and our average yields on assets and average costs of liabilities.Such yields are derived by dividing income or expense by the average balance of the corresponding assets or liabilities.Average balances have generally been derived from daily averages (dollars in thousands): For the Three Months Ended September 30, 2007 2006 Interest Average Interest Average Average and Yield/ Average and Yield/ Balance Dividends Rate Balance Dividends Rate Interest-earning assets: Loans $ 187,393 $ 3,881 8.22 % $ 170,753 $ 3,558 8.27 % Investment securities and interest-bearing deposits (1) 43,230 491 5.45 % 37,862 421 4.98 % Other interest-earning assets 1,465 22 5.96 % 6,175 85 5.46 % Total interest-earning assets (1) 232,088 4,394 7.69 % 214,790 4,064 7.61 % Noninterest-earning assets 14,910 13,463 Total assets $ 246,998 $ 228,253 Interest-bearing liabilities: Demand, money market and NOW deposits $ 41,220 408 3.93 % $ 42,515 408 3.81 % Savings 3,429 13 1.50 % 5,161 19 1.46 % Certificates of deposit 128,365 1,679 5.19 % 105,012 1,281 4.84 % Other borrowings 24,860 308 4.92 % 23,903 293 4.86 % Total interest-bearing liabilities 197,874 2,408 4.83 % 176,591 2,001 4.50 % Noninterest-bearing liabilities 30,800 35,458 Stockholders’ equity 18,324 16,204 Total liabilities and stockholders’ equity $ 246,998 $ 228,253 Net interest income before provision for loan losses $ 1,986 $ 2,063 Interest-rate spread 2.86 % 3.11 % Net interest margin (1) 3.57 % 3.91 % Ratio of average interest-earning assets to average interest-bearing liabilities 117.29 % 121.63 % (1)
